Citation Nr: 1645381	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  16-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cardiomyopathy as secondary to chemotherapy treatment for service-connected esophageal cancer.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Dr. Adler


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1960 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey (Agency of Original Jurisdiction (AOJ)) which addressed multiple claims.  In an Informal Hearing Conference in May 2016, the Veteran withdrew from appeal several claims and subsequently clarified the nature of the claim on appeal as service connection for cardiomyopathy/congestive heart failure (CHF) as secondary to chemotherapy treatment for service-connected esophageal cancer.

The Board observes that the Veteran has raised a claim of entitlement to service connection for pulmonary fibrosis as secondary to chemotherapy treatment for service-connected esophageal cancer rather than chronic obstructive pulmonary disease (COPD).  This issue is referred to the AOJ 


FINDINGS OF FACT

The Veteran's cardiomyopathy is proximately due to chemotherapy treatment with Epirubicin for service-connected esophageal cancer.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cardiomyopathy as secondary to chemotherapy treatment for service-connected esophageal cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disability may be found service-connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015)

The facts of this case may be briefly summarized.  The Veteran is service-connected for esophageal cancer, stage IV, which required chemotherapy treatment.  There is no dispute that his chemotherapy treatment included Epirubicin.  There is a dispute as to whether the Veteran's chemotherapy treatment caused or aggravated end-stage cardiomyopathy.

A VA examiner has opined that the Veteran's CHF is caused by multiple nonservice-connected medical conditions which include atherosclerotic heart disease (ASHD) status coronary artery bypass graft (CABG) and COPD and that "it is less likely as not chemotherapy alone caused or aggravated chf."

On the other hand, there is private medical opinion from the Veteran's treating physician which describes the chemotherapy drug of Epirubicin as cardiotoxic in nature.  In a January 2016 opinion, Dr. Adler summarized the Veteran's treatment history, onset of symptoms and clinic findings to support a conclusion that the Veteran's cardiomyopathy was not due to ischemia or other medical cause, but rather identified Epirubicin as the "culprit" in the Veteran's development of cardiomyopathy.  Dr. Adler also indicated (and testified) that the Veteran's oncologist held a similar opinion.

Notably, Epirubicin is known to have cardiotoxicity side effects which include an increased risk of developing CHF.  See https://www.drugs.com/pro/epirubicin.html; https://www.ncbi.nlm.nih.gov/pubmed/9817267.  

In this case, the Board finds the medical evidence both for and against the Veteran's claim to be both competent and credible.  Although the medical experts appear to disagree in conclusion, the opinion from Dr. Adler is well-supported and articulated.  Additionally, the opinion from Dr. Adler is consistent with the labeling information from the manufacturer of Epirubicin as well as study results of Epirubicin by the National Institutes of Health.  

The United States Court of Appeals for Veterans Claims has noted that the benefit of the doubt rule does not require that a medical principle to have reached the level of scientific consensus to support a claim for veterans' benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran).  In light of the opinion of Dr. Adler which finds support regarding the known cardiotoxic effects of Epirubicin, the Board accordingly finds that the evidence both for and against the claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for cardiomyopathy is therefore granted.


ORDER

Service connection for cardiomyopathy is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


